DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 5, 8-10, 13-16, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kass et al. (US 2006/0230071 A1), hereinafter “Kass”, in view of Druzgalski et al. (US 2010/0083124 A1), hereinafter “Druzgalski”, and further in view of Beassler et al. (US 2010/0174713 A1), hereinafter “Beassler”. 

As per claim 1, Kass teaches a method of enhancing an output of relevant content to facilitate analysis of the relevant content comprising:
“receiving content from data feeds” at [0036];
(Kass teaches receiving news articles from RSS feed)
“optimizing the content to be analyzed to generate optimized content, wherein the optimizing includes parsing the content to be analyzed to extract a text portion of the content to be analyzed for further analysis, 
(Kass teaches the event details are extracted from the article and represented in a standardized way for further processing) 
“filtering out non-relevant content from the optimized content, the non-relevant content including content unrelated to a subject associated with the analysis, the filtering including retaining relevant content” at [0034], [0037], [0099];
(Kass teaches the system discards articles which are not relevant with respect to the environment model) 
“extracting entity data corresponding to entities mentioned in the relevant content, wherein the entity data includes metadata associated with the entities” at [0060]-[0062], [0099], [0115];
(Kass teaches extracting event attributes such as “person’s name”, “company name” from the news article and metadata such as “date”, “time”, “geographic location”)
“activity-mining the relevant content based on the extracted entity data and the entity metadata to associate the entities with activity tags corresponding to activities associated with the entities and extracted from the relevant content” at [0058]-[0070], [0103]-[0112];
(Kass teaches the steps of extracting entity data, entity metadata, such as ACME Motors Corp, Asia, and activity data such as “cut 5,0000 manufacturing jobs” and “close two plants” from the news article, and associate an event type tag “workforce size change” with the ACME entity based on the activity data)  
“matching the entities to entity profiles in a database to generate matched entity profiles, the matching based on the entity metadata and profile metadata of the entities profiles in the database” at [0079]-[0086], [0108]-[0109], [0117]-[0122];
(Kass teaches the system search the model using the IDs of the entities to locate additional information about the entities)
“annotating the relevant content with the at least one graphical indicator and at least one graphical user interface (GUI) control based at least in part on one or more of  the entities, the matched entity profiles, and the activity tags” at [0057], [0064], [0066], [0077], [0137].
(Kass teaches each event type is represented by a node, annotated with different colors for different activities)
“rendering a GUI having at least a first area configured to display a list of the relevant content and a second area configured to display an enhance output” at [0137]-[0146] and Figs. 11-12. 
(Kass teaches at Fig. 11 a first area of the GUI configured to display a list of relevant content/events and at Fig. 12 a second area configured to display an event detail of a selected event)
	Kass does not explicitly teach “removing extraneous information from the content to be analyzed, wherein the extraneous information comprises advertisements” as claimed. However, Druzgalski teaches a method for aggregating web feeds from multiple sources including the step of “removing extraneous information from the content to be analyzed, wherein the extraneous information comprises advertisements” at [0085]. Thus, it would have been obvious to one of ordinary skill in the art to combine Druzgalski with Kass’s teaching in order to provide quality assurance by removing content that would generally negatively impact user experience, as suggested by Druzgalski at [0085].
	Kass does not teaches “wherein the enhanced output comprises an item selected from the list of relevant content, wherein original text of the item includes highlight overlaid on the one or more of the entities to accentuate the one or more of the entities, each entity of the one or more of the entities highlighted with a distinct color to differentiate each entity of the one or more of the entities” as claimed. However, Beassler a method for enhanced content browsing including analyzing a web pages to extract, tag and display entities mentioned in the web pages, “wherein the enhanced output comprises an item selected from the list of relevant content, wherein original text of the item includes highlight overlaid on the one or more of the entities to accentuate the one or more of the entities, each entity of the one or more of the entities highlighted with a distinct color to differentiate each entity of the one or more of the entities” at [0020]-[0031] and Figs. 4-5. Thus, it would have been obvious to one of ordinary skill in the art to combine Beassler with Kass’s teaching in order to provide “deeper understanding of online content with minimal effort, providing the user with information to use as a basis for decision making”, as suggested by Beassler at [0018]. 

As per claim 5, Kass-Druzgalski and Beassler teach the method of claim 1 discussed above. Kass also teaches: wherein “the filtering out the non-relevant content includes applying one or more of: a keyword filter and a natural expression pattern matching filter to the content to be analyzed” at [0108]-[0109]; and wherein “the rendering the GUI further comprises rendering the GUI having a third area configured to display the entity profiles extracted from the database” at [0137]-[0146] and Figs. 11-12.

As per claim 8, Kass-Druzgalski and Beassler teach the method of claim 1 discussed above. Kass also teaches: wherein “the extracting the entity data from the relevant content includes identifying entities mentioned in a content element, and obtaining the metadata associated with the mentioned entities” at [0066]-[0070].

As per claim 9, Kass-Druzgalski and Beassler teach the method of claim 8 discussed above. Kass also teaches: wherein “the identifying entities mentioned in the content element includes applying a natural express language model to the relevant content, and wherein the type of entity mentioned in the item corresponds to whether the entity is a person, a country, or a location” at [0061]-[0074], [0114]-[0115].

As per claim 10, Kass-Druzgalski and Beassler teach the method of claim 8 discussed above. Kass also teaches:, wherein “the metadata associated with a particular entity a location of the mention of the particular entity within the content element” at [0061]-[0074]; the method further comprising “aggregating the one or more data feeds of the data feeds by dynamically generating a list of the one or more data feeds likely to include content to be of interest, wherein the list is generated based o metadata included in the content” at [0061]-[0074], [0103]-[0122].

As per claim 13, Kass-Druzgalski and Beassler teach the method of claim 1 discussed above. Kass also teaches: wherein “the at least one graphic indicator includes an indictor indicating that a particular extracted entity is unmatched with a profile entity in the database, and wherein the at least one GUI control includes a GUI control for executing an update to the database to store the particular extracted entity in the database” at [0102], [0142]-[0143] and Figs. 11-12.

Claims 14-16, 20, 22 recite similar limitations as in claims 1, 5, 8-10, 13-14 and are therefore rejected by the same reasons.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kass-Druzgalski and Beassler, as applied to claims 1, 5, 8-10, 13-16, 20, 22 above, and further in view of Shukla et al. (US 2019/0266283 A1), hereinafter “Shukla”. 

As per claim 6, Kass teaches the method of claim 1 discussed above. Kass does not explicitly teach: “the filtering out the non-relevant content further includes clustering content elements based on similarity of the content elements to each other, wherein the clustering comprises: generating a plurality of vectors, wherein each vector of the plurality of vectors corresponds to a content element and includes value representing a relative frequency of each word in the content element; and comparing each vector of the plurality of vectors to determine similarity of the content elements to each other” as claimed. However, Shukla teaches a method for determining entity similarity in the content elements including “clustering content elements based on similarity of the content elements to each other, wherein the clustering comprises: generating a plurality of vectors, wherein each vector of the plurality of vectors corresponds to a content element and includes value representing a relative frequency of each word in the content element; and comparing each vector of the plurality of vectors to determine similarity of the content elements to each other”” at [0410]-[0420]. Thus, it would have been obvious to one of ordinary skill in the art to combine Shukla with Kass’s teaching in order to group similar new topics in the same cluster and therefore determining trending topics and removing non-relevant topics.

As per claim 7, Kass and Shukla teaches the method of claim 6 discussed above. Shukla also teaches: wherein “the clustering includes applying a term frequency inverse document frequency (TF-IDF) algorithm that includes determining a frequency of a term within a content element, and determining a frequency of the term across all content elements of the content to be analyzed” at [0410]–[0420].

Claims 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kass-Druzgalski and Baassler, as applied to claims 1, 5, 8-10, 13-16, 20, 22 above, and further in view of Yakout et al. (US 2013/0036119 A1), hereinafter “Yakout”. 

As per claim 11, Kass-Druzgalski and Beassler teach the method of claim 1 discussed above. Kass does not explicitly teach “matching the entities to entity profiles in the database to generate the matched entity profiles includes: identifying candidate profiles in the database based on a coarse similarity estimate of the candidate profiles to the extracted entities; calculating a refined candidate score of each entity profile, the refined candidate score based on the entity metadata and the profile metadata of each candidate profile; comparing the refined candidate score for each candidate profile with a threshold; and designating candidate profiles as a match to a particular extracted entity when the refined candidate score of the candidate profiles exceed the threshold” as claimed. However, Yakout teaches a method for matching data records from multiple entities including the steps of: “matching the entities to entity profiles in the database to generate the matched entity profiles includes: identifying candidate profiles in the database based on a coarse similarity estimate of the candidate profiles to the extracted entities; calculating a refined candidate score of each candidate profile, the refined candidate score based on the entity metadata and the profile metadata of each candidate profile; comparing the refined candidate score for each candidate profile with a threshold; and designating candidate profiles as a match to a particular extracted entity when the refined candidate score of the candidate profiles exceed the threshold” at [0006], [0019]-[0026] and Fig. 1. Thus, it would have been obvious to one of ordinary skill in the art to combine Yakout with Kass’s teaching in order to provide an improved entity matching method by calculating matching score for only entity pairs which satisfy a coarse matching step, and therefore reducing the resource required for determining the match. 
Claim 18 recites similar limitations as in claims 11 and is therefore rejected by the same reasons.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kass-Druzgalski and Beassler, as applied to claims 1, 5, 8-10, 13-16, 20, 22   above, and further in view of Lecue et al. (US 2018/0225372 A1), hereinafter “Lecue”. 

As per claim 21, Kass-Druzgalski and Beassler teach the tool of claim 20 discussed above. Kass does not explicitly teach “optimizing further comprises extracting non-textual elements from the articles” as claimed. However, Lecue teaches a method for extracting a set of entities associated with information, wherein the information include non-textual element such as audio, video. Thus it would have been obvious to one of ordinary skill in the art to combine Lecue with Kass’ teaching in order to allow user to extract entities from media file such as audio and video files as suggested by Lecue. 



Allowable Subject Matter
Claims 2-4, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 8-10, 13-16, 20, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 8, 2022